Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Final Action
Claims 1, 7-19 are pending.
Claims 1, 7-19 are rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious prior to the effective filing data to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (U.S. PG Pub. 2004/0015262) in view of Axelsson (U.S. PG Pub. 2009/0133634) in view of Sitton (U.S. PG Pub. 2010/0249955) in view of Wentink (U.S. PG Pub. 2013/0170430).


As to claim 1 , Brown teaches a method for controlling devices within a network system via a network bus, wherein the devices are controlled by means of control information which is transmitted to the devices by messages comprising a content and a header title[0018, 0033], the method comprising: determining a function for performing thereof by a device in the network[0033], determining the content of a message to be transmitted[0033]; and compiling header title information for inclusion thereof in a header title for the message to be transmitted[0033]; wherein the header title information comprises a predetermined number of data fields for the purpose of determining on the basis of compliance with one or more of these data fields which device or devices receive(s) the message[0033].  Brown teaches wherein a second type of data field, a function field, relates to a function to be performed by a device, wherein the function provides identification of a subset of devices that is overlapable with a subset of devices identified with types, networks, locations, or groups. [0032-0033] 

Although Brown mentioned that automation system can be included in a farm [0003] Brown fails to explicitly teach that network is at the farm and for controlling specific agricultural units.  However, this is an obvious variation as taught by Axelsson as follows:

As to claim 1, Axelsson teaches an agricultural network for controlling agricultural devices (abstract). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing data to modify Brown with Axelsson since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Specifically the substitution of the agricultural embodiment with the embodiment as in Brown.  Of course, and as pointed out above, Brown already makes this connection in paragraph [0003].  The predictable result would be the system of Brown in a agricultural environment. 

Brown and Axelsson teach most of the claimed invention, but do not teach all the limitations of the claims, however these are obvious variation as taught by Sitton as follows:

As to claim 1, Sitton teaches data for controlling devices based on a subset of devices other than device identifying filed with a strict one-to-one correspondence, such as a device identifier [0124-0131].
Sitton also teaches the first, second, third, and fourth data types.  These are clearly taught in paragraphs [0124-0129].  In these sections it is clearly that other data structures are well known and can be present when controlling various devices on a network.   Also Sitton teaches that the content of the message and the header title information for the device or devices can control the device(s) when received and where 

It would have been obvious to one having ordinary skill in the art prior to the effective filing data to modify Brown and Axelsson with Sitton since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this case the substitution of the message protocols scheme of Sitton into the combination messaging protocol scheme. 


The subset of devices of the dependent claims can also be seen in at least the citations of Sitton above. 

The combination, seems to lack a specific network ID as defined in the fifth type. However, this is an obvious variation as taught by Wentink as follows:

Wentink teaches a networking ID [0067].  Naturally this can be added to the message.


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the combination with Wentink since all the claimed elements were known in the prior art and one skilled in the art could have combined the 

As to claim 8, Brown teaches wherein the header title comprises a message type identifier[0032-0033]. As to claim 9, Brown teaches wherein a value of any said data field is a broadcast value for designating each device which complies with this data field[0032-0033 such as element 53]. As to the limitations of claim 10, a control device and/or control server suitable for controlling, by a method as claimed in claim 1, devices within an agricultural network system via a network bus, wherein the devices are controlled by control information transmitted to the devices by messages comprising a content and a header title –see claim 1’s citations and rationale above. 
As to the limitations of claim 11, a message reception module suitable for receiving messages formulated in accordance with a method as claimed in claim 1, which message reception module can be arranged in a device applied within an agricultural . 

Claims 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (U.S. PG Pub. 2004/0015262) in view of Axelsson (U.S. PG Pub. 2009/0133634) in view of Sitton (U.S. PG Pub. 2010/0249955)  in view of Wentink (U.S. PG Pub. 2013/0170430) in view of Petzen (U.S. PG Pub. 2013/0282931).

Brown, Sitton and Axelsson teaches most of the claimed invention, but fails to explicitly teach the limitations of claims 7 and 19.  However, these limitations are taught by Petzen as follows:
As to claims 7 and 19, Petzen teaches wherein a data field is suitable for identifying 256 devices[0029].  This can be in hexadecimal as claimed in claim 19.  

.  

Response to Arguments
Applicant’s arguments, see pages 7-8 of the response, filed 3-1-21, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of 1 and 3 has been withdrawn.   However, a new reference, Sitton, has been obtained and used above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119